Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-26 are pending.
	Claims 1-26 are rejected.
	This action is made FINAL.

Claim interpretation
Claim 1 recites the term “non-chlorophyll binding a/b transgene”. The specification describes SEQ ID NO: 1 as the candidate promoter from Glyma08g08770, Glycine max CAB (Brief Description of Figures, Fig. 2). SEQ ID NO: 5 consists of SEQ ID NO: 1, SEQ ID NO: 2 5'UTR (claim 4). The specification further defines “non-chlorophyll binding a/b transgene” as any transgene that is not naturally expressed by Glycine max regulatory elements of the present invention, does not encode a chlorophyll binding Ab protein, and/or has less than 80% sequence identity with the Glycine max chlorophyll binding Ab coding sequence (page 6, lines 16-19). SEQ ID NO: 1 corresponds to positions 1-128 of the native Gycine max CAB gene described by Walling (Walling et al. Nucleic Acids Research. 16(22) 10477-10492), SEQ ID NO: 2 corresponds to positions 129-251 of the same CAB gene described by Walling and SEQ ID NO: 5 corresponds to positions 1-251 of instant SEQ ID NO: 5. Therefore, this term is interpreted as meaning to exclude all CAB transgenes, even if otherwise heterologous to the promoter or the transformed host cell. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Gordon-Kamm (US PGPub no. 2011/0159486) in view of Walling (Walling et al. Nucleic Acids Research. 16(22) 10477-10492. 1988) taken with evidence from Nandula (Nandula, V.K. Plants. 8(9):337).
	The claims are broadly drawn to a nucleic acid expression cassette or vector comprising a promoter operably linked to a non-CAB transgene wherein said promoter comprises SEQ ID NO: 1 wherein said cassette further comprises a 5’UTR sequence operably linked to the promoter comprising SEQ ID NO: 2 wherein said 5’ untranslated region is inserted between and operably linked to said promoter sequence and said transgene, wherein said promoter and 5’UTR consist of SEQ ID NO: 5, said cassette further comprising a 3’UTR comprising SEQ ID NO: 3 operably linked to said transgene, wherein said 3’UTR is part of a terminator comprising SEQ ID NO: 4; said cassette comprising a selectable marker, said transgene confers herbicide resistance, an Agrobacterium tumefaciens bacterial cell comprising said cassette, a plant comprising said cassette wherein said plant is Glycine max.
	Gordon-Kamm teaches introducing into soybean (claim 9) an expression cassette comprising a tissue-specific chlorophyll a/b binding protein promoter operably linked to a sequence encoding a non-
Gordon-Kamm fails to teach the sequences specified. 
Walling teaches the soy chlorophyll a/b gene (nucleotide sequence set forth in Accession No. X12981. Positions 1-128 of Walling correspond to positions 783-910 of instant SEQ ID NO: 1 with 100% identity (see alignment below). 

    PNG
    media_image1.png
    253
    798
    media_image1.png
    Greyscale

	Positions 129-251 of Walling correspond to positions 1-123 of 5’UTR SEQ ID NO: 2 with 100% identity (see alignment below).

    PNG
    media_image2.png
    249
    769
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    467
    742
    media_image3.png
    Greyscale

Positions 1-251 of Walling correspond to positions 783-1033 of SEQ ID NO: 5 with 100% identity (see alignment below); consisting of said promoter (SEQ ID NO: 1, corresponding to positions 1-128 of Walling) and said 5’UTR (SEQ ID NO:2, corresponding to positions 129-251 of Walling). 

    PNG
    media_image4.png
    395
    765
    media_image4.png
    Greyscale
 
Positions 1020-1361 of Walling correspond to positions 1259-1600 of instant SEQ ID NO: 11 with 100% identity (see alignment below).

    PNG
    media_image5.png
    460
    759
    media_image5.png
    Greyscale


Regarding claims 1 and 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the expression cassette of Gordon-Kamm with the promoter of Walling (100% identity to instant SEQ ID NO: 1, see alignment above) because it is recognized in the art to be advantageous to use sequences originating from the species which will be transformed. The chlorophyll a/b binding protein promoter taught by Walling is originating from soybean (Glycine max), which one of ordinary skill in the art would recognize to be routine to use for expressing a transgene, such as a non-chlorophyll a/b binding protein transgene which confers herbicide tolerance as taught by Gordon-Kamm, particularly in its native host, soybean. One would be motivated to use a chlorophyll a/b binding protein promoter as it is known in the art to express in cells and tissues where chlorophyll is present, such as the leaves, where foliar herbicide is applied, particularly in soybean as taught by Gordon-Kamm. One would be motivated to express proteins conferring herbicide resistance in leaves, where herbicide is applied, with the expectation that the herbicide resistant phenotype would be produce. One of ordinary skill in the art would expect a plant transformed by the expression cassette as taught by Gordon-Kamm combined with the sequences taught by Walling to produce a plant expressing herbicide tolerance without unexpected results. It would have been obvious to utilize the full 5’UTR (including core promoter and 5’UTR) as well as the corresponding 3’UTR terminator to express the gene of interest as this the is native combination. It would have particularly been obvious to utilize sequences that are from soybean, from a single gene, when transforming soybean plants. 
Regarding claim 2, Walling teaches chlorophyll a/b binding protein promoter with 100% identity to SEQ ID NO: 1 (see alignment above).

Regarding claim 4, Walling teaches the sequences consisting of the chlorophyll a/b binding protein promoter (instantly claimed SEQ ID NO: 1) operably linked to a 5’ UTR (instantly claimed SEQ ID NO: 2) with 100% sequence identity to instantly claimed SEQ ID NO: 5 (see alignment above).
Regarding claims 5, 6, 12, 13, 20, 23 and 26, Walling teaches a 3’ UTR sequence with 100% identity to instantly claimed SEQ ID NO: 3 and 4 (see alignment above).
Regarding claims 7-9, Gordon-Kamm teaches an expression cassette comprising a non-chlorophyll a/b binding protein, PAT [0267], which provides herbicide tolerance to glufosinate as evidenced by Nandula (Table 2). 
Regarding claims 14, 16-18 and 24, Gordon-Kamm teaches transforming soybean with the above described expression cassette (claim 16).
Regarding claim 15, Gordon-Kamm teaches Agrobacterium tumefaciens comprising the above described expression cassette in an exemplified embodiment of the invention wherein the plant transformation is mediated by Agrobacterium tumefaciens (0275).
Regarding claim 21, Gordon-Kamm teaches a regenerated plant comprising the above described expression cassette (claim 17).
Accordingly, the claimed invention is rendered obvious in view of the prior art.

Applicant’s arguments
No reasonable expectation of success for expression of non-cab gene even if the promoter is taken from the same species that is to be transformed. The Applicant has provided a declaration to demonstrate that promoters from soy genes can fail to express a transgene even in a soy plant; subject matter expert Dr. Sidorenko points to observations supporting this in the instant Specification in which 
This argument has been fully considered but is not persuasive. While the Examiner included rationale in the analysis leading to a prima facie conclusion of obviousness in the non-final rejection filed on 03/19/2021 that utilizing sequences from a single gene from soy when transforming soy plants would have been particularly obvious, the prima-facie conclusion of obviousness is not solely relying on using a promoter from any soy gene to express a transgene in soy but rather that using a soy-derived CAB promoter to express a non-CAB gene would have been obvious in cases which it would be advantageous to express a transgene in the leaves. The applicant has only provided that expressing a non-CAB transgene with non-CAB promoters, even though the promoters are from soy and the transformation target is soy, is not necessarily successful. In order to obviate the prima facie conclusion of obviousness made in the non-final rejection filed on 03/19/2021, a demonstration of unexpected results wherein a CAB promoter from soy fails to express a non-CAB gene would be considered. 

Conclusion
	Claims 1-26 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663